27 A.3d 1211 (2011)
208 N.J. 342
In the Matter of Nicholas R. MANZI, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-145 September Term 2010, 068806
Supreme Court of New Jersey.
October 5, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-047, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that NICHOLAS R. MANZI of HAWTHORNE, who was admitted to the bar of this State in 1993, and who been temporarily suspended from the practice of law since February 16, 2010, should be suspended from practice for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed about the status of matter), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or mispresentation);
And good cause appearing;
It is ORDERED that NICHOLAS R. MANZI is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and' it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.